UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

RAYMOND McCOY,                          :
                                        :
                 Petitioner             :
                                        :    CIVIL ACTION NO. 3:CV-14-0878
           v.                           :
                                        :                (Judge Mannion)
WARDEN THOMAS,                          :
USP-Lewisburg                           :
                                        :
                 Respondent             :

                               MEMORANDUM1

           Petitioner, Raymond McCoy, an inmate confined in the United States

Penitentiary, Lewisburg, (“USP-Lewisburg”) Pennsylvania, filed the instant

petition for writ of habeas corpus pursuant to 28 U.S.C. §2241. He challenges a

2006 conviction imposed by the District of Columbia. (Doc. No. 1).

           Although Petitioner filed his petition pursuant to 28 U.S.C. §2241,

District of Columbia offenders are considered state prisoners for purposes of the

federal habeas corpus statutes. See Madley v. United States Parole Comm’n,



      1
       For the convenience of the reader of this document in electronic format,
hyperlinks to the court’s record and to authority cited have been inserted. No
endorsement of any provider of electronic resources is intended by the court’s
practice of using hyperlinks.
278 F.3d 1306, 1309 (D.C. Cir. 2002). As a state prisoner in custody pursuant to

the judgment of a state court, McCoy must rely on section 2254 to bring claims

challenging the validity or the execution of his conviction and sentence. See

Coady v. Vaughn, 251 F.3d 480, 486 (3d Cir. 2001). Thus, the petition will be

considered a petition brought pursuant to §2254. Preliminary consideration has

been given to the petition and it is concluded that it is appropriate to transfer the

matter to the United States District Court for the District of Columbia. See Rule

4, Rules Governing Section 2254 Cases in the United States District Courts.2


Discussion

            “The federal habeas corpus statute straightforwardly provides that the

proper respondent to a habeas petition is 'the person who has custody over [the

petitioner]. 28 U.S.C. §2242, see also §2243. . . .’[T]hese provisions contemplate

a proceeding against some person who has the immediate custody of the party

detained, with the power to produce the body of such party before the court or

judge, that he may be liberated if no sufficient reason is shown to the contrary.”


      2
       “If it plainly appears from the petition and any attached exhibits that the
petitioner is not entitled to relief in the district court, the judge must dismiss the
petition and direct the clerk to notify the petitioner.”
                                          2
Rumsfeld v. Padilla, 542 U.S. 426, 433-436 (2004)(emphasis in original)(citations

omitted). There is no question that this Court has jurisdiction over McCoy’s

petition. However, notwithstanding the issue of jurisdiction, a court may transfer

any civil action for the convenience of the parties or witnesses, or in the interest

of justice, to any district where the action might have been brought. 28 U.S.C. §

1404(a); See also, Braden v. 30th Judicial Circuit of Kentucky, 410 U.S. 484

(1973). Because habeas proceedings are generally considered civil in nature, see

Hinton v. Braunskill, 481 U.S. 770, 776 (1987), the term “civil action” includes

habeas petitions. Parrott v. Government of Virgin Islands, 230 F.3d 615, 620 (3d

Cir. 2000). Title 28 U.S.C. §1391(b)provides that:

            A civil action wherein jurisdiction is not founded solely on
            diversity of citizenship may, except as otherwise provided
            by law, be brought only in (1) a judicial district where any
            defendant resides, if all defendants reside in the same
            State, (2) a judicial district in which a substantial part of
            the events or omissions giving rise to the claim occurred,
            or a substantial part of property that is the subject of the
            action is situated, or (3) a judicial district in which any
            defendant may be found, if there is no district in which the
            action may otherwise be brought.

            McCoy is challenging a District of Columbia Superior Court conviction,

which is in the jurisdiction of the United States District Court for the District of


                                         3
Columbia. All transcripts of proceedings, witnesses, counsel, and conviction

records are located within the District of Columbia. Thus, for the convenience of

the parties and in the interest of justice, the action will be transferred to the

United States District Court for the District of Columbia. A separate Order will be

issued.




                                                                s/Malachy E. Mannion
                                                                MALACHY E. MANNION
                                                                United States District Judge


Dated: May 28, 2014
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2014 MEMORANDA\14-0878-01.wpd